ON REHEARING.
McCLELLAN, J.
While affirming the decree sustaining the demurrer to the bill as last amended upon the consideration stated in the opinion (ante) delivered as from the original submission, the reason leadipg the learned chancellor to the result effected by the decree, viz., laches, cannot be approved. According to the aver*605ments of the bill as last amended, concluding laches cannot be imputed to the complainant.
Laches is founded upon acquiescence in the assertion of adverse rights and unreasonable delay, to the prejudice of the adverse party, on complainant’s part in asserting the rights it would vindicate. Acquiescence involves actual or imputable knowledge. If a complainant is ignorant of the facts and of his rights, acquiescence and unreasonable delay cannot- be appealed to to conclude him. In order to leave that effect, the complainant must have knowledge o-f the facts which entitle him to relief, and thereafter manifest a want of diligence in asserting his right.—James v. James, 55 Ala. 525; Haney v. Legg, 129 Ala. 619, 30 South. 34, 87 Am. St. Rep. 81.
It appears from the bill as last amended that the fact that the -plat of land actually purchased did not extend to the public road, so as to afford a way therefrom into the complainant's property, as Dinkins and Jackson are averred to have represented, was not known to the complainant until, at most, eight months before this bill w;as filed to rescind the contract, and that, aside from the death of Dinkins, about fourteen months after the execution of the conveyance in question, “there has been no change of conditions” which would affect or embarrass the process of restoring the parties and the property to the status existing before the conveyance was executed. The averments of the bill as last amended render it impossible of a construction that would impute to the complainant a confirmation of the result of the fraudulent representations alleged, or that would justify the imputation that complainant did anything in respect of the conveyance or the property approaching, even, a waiver of the rights it would now assert, thus exempting the bill from the concluding doctrine stated in Lockwood v. Fitts, 90 Ala. 154, 155, 70 South. 467. *606According to tbe averments of the bill, there was no earlier assertion or interposition of claim by any one to tbe strip intervening between the acre really owned by Jackson and Dinkins and the public road; and only after a survey, made less than a year before this bill was filed, did it become known to complainant that the acre did not extend to the public road. Under the circumstances set forth in the bill, there was no unreasonable delay in seeking the relief sought by the bill by wajr of rescission.
The application for rehearing is denied.